Case: 18-11369   Date Filed: 12/07/2018   Page: 1 of 7


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11369
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:16-cv-00228-WTH-GRJ



DIANE W. SIRON,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (December 7, 2018)

Before WILLIAM PRYOR, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-11369        Date Filed: 12/07/2018   Page: 2 of 7


      Diane Siron appeals the district court’s judgment affirming the denial of her

application for disability insurance benefits and supplemental security income.

After careful review, we reverse and remand for further proceedings.

                                            I.

      Siron applied for disability insurance benefits and supplemental security

income in April 2007. Relevant here, Siron said she had an intellectual disorder

that prevents her from working. She said this disorder qualified as a disability

under 20 C.F.R. pt. 404, subpart P, app. 1 § 12.05B. At the time of her application,

a person was eligible for benefits under § 12.05B if she had a “valid verbal,

performance, or full scale IQ of 59 or less.” A psychologist, Dr. Carmen Tozzo-

Julian, assessed Siron’s full scale IQ at 59 but found Siron had a perceptual

reasoning index of 73. Dr. Tozzo-Julian concluded the perceptual reasoning index

“appears to be the best measure of [Siron’s] overall intelligence.” The perceptual

reasoning index, coupled with Siron’s work history, led Dr. Tozzo-Julian to

conclude Siron “function[ed] in the borderline range of intelligence.” An

administrative law judge (ALJ) relied on Dr. Tozzo-Julian’s conclusion, rejected

Siron’s full scale IQ score in favor of the perceptual reasoning index, and denied

Siron’s application for benefits.

      The Social Security Administration Appeals Council denied Siron’s request

for review. Siron appealed to the district court, which affirmed the denial, and then


                                            2
              Case: 18-11369     Date Filed: 12/07/2018     Page: 3 of 7


to this Court, which reversed and remanded for another hearing. Siron v. Comm’r,

Soc. Sec. Admin., 556 F. App’x 797, 798 (11th Cir. 2014) (per curiam)

(unpublished).

      In that first appeal, this Court held that the ALJ’s decision to reject the full

scale IQ score in favor of the perceptual reasoning index was not supported by

substantial evidence. Id. at 799. We said:

      Although an ALJ may reject the lowest IQ score, the ALJ’s decision
      to do so here was not supported by substantial evidence.

      First, the evidence presented in cases where we affirmed an ALJ’s
      rejection of an IQ score overwhelmingly indicated that the claimant
      was not mentally retarded and likely attempted to tailor results to
      effect a desired outcome, which is not the case here. . . . Siron’s
      history completely lacks evidence suggesting that she attempted to
      appear in a very unfavorable light.

      Second, Dr. Tozzo-Julian’s determination that the [perceptual
      reasoning] index appears to be the best measure of Siron’s overall
      intelligence, a determination on which the ALJ relied, is conclusory
      and unsupported by her own, more specific findings regarding Siron’s
      personal and medical history, current lifestyle, daily behavior, and
      mental condition.

Id. at 799 (quotation marks omitted and alterations adopted). We instructed the

district court to remand to the ALJ for a new hearing consistent with our opinion.

Id. at 800.

      On remand, a different ALJ again denied Siron’s application. In the

introduction to his opinion, the ALJ asserted:



                                           3
              Case: 18-11369      Date Filed: 12/07/2018   Page: 4 of 7


      [T]he District Court miss-interpreted [sic] the prior decision. It was
      not the prior Administrative Law Judge who discredited the
      claimant’s full-scale IQ score, but rather the examining and proctoring
      expert physician, who, after evaluating the claimant multiple times
      and considering her history, determined that her [perceptual reasoning
      index] was the most accurate representation of her intellectual
      functioning.”

The new ALJ relied again on Dr. Tozzo-Julian’s conclusion that Siron’s perceptual

reasoning index was the best measure of Siron’s intelligence. The ALJ further

explained that the psychologist’s diagnosis of borderline intellectual functioning

“is consistent with [Siron’s] past relevant work, which she almost exclusively

performed at the semiskilled level.” The Appeals Council denied her request for

review of this second decision.

      Siron then sought review in district court. The district court affirmed the

denial of benefits. This appeal followed.

                                          II.

      We review de novo questions of law, including an ALJ’s interpretation of

the scope of our mandate. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005) (per curiam); cf. CSX Transp., Inc. v. Ala. Dep’t of Revenue, 888 F.3d

1163, 1172 (11th Cir. 2018). We review an ALJ’s decision “only to determine

whether it is supported by substantial evidence.” Moore, 405 F.3d at 1211.

“Substantial evidence is less than a preponderance, but rather such relevant

evidence as a reasonable person would accept as adequate to support a


                                            4
               Case: 18-11369     Date Filed: 12/07/2018     Page: 5 of 7


conclusion.” Id. We cannot decide the facts anew or reweigh the evidence, even if

we would reach a different conclusion than the ALJ. See id.

      Because we conclude the ALJ violated our mandate and made an error of

law, we must reverse and remand.

      On remand after Siron’s first appeal, the ALJ violated our mandate by

relying once again on Dr. Tozzo-Julian’s conclusion that the perceptual reasoning

index was the best measure of Siron’s intelligence. The first ALJ rejected Siron’s

full scale IQ score in reliance on Dr. Tozzo-Julian’s conclusion, and this Court

expressly ruled in the first appeal that the first ALJ’s rejection of the full scale IQ

score was unsupported by substantial evidence. Siron, 556 F. App’x at 799. It was

error for the ALJ on remand to rely again on Dr. Tozzo-Julian’s conclusion. This

Court did not misunderstand the first ALJ's opinion. To the contrary, this Court’s

earlier opinion addressed the fact that Dr. Tozzo-Julian, not the ALJ, determined

that the perceptual reasoning index “was the most accurate representation of

[Siron’s] intellectual functioning.” In light of this Court’s ruling on the first

appeal, it is now the law of the case that Dr. Tozzo-Julian’s determination “is

conclusory and unsupported by her own, more specific findings.” Siron, 556 F.

App’x at 799. This holding was binding on the ALJ, even if he disagreed with it.

See CSX Transp., 888 F.3d at 1173–74.




                                            5
              Case: 18-11369     Date Filed: 12/07/2018   Page: 6 of 7


      The ALJ further erred by applying the wrong legal standard in analyzing

whether Siron’s intellectual disorder manifested before age 22. We have

recognized a rebuttable presumption that IQ remains constant throughout life. See

Hodges v. Barnhart, 276 F.3d 1265, 1268–69 (11th Cir. 2001). Thus, the ALJ was

required to presume Siron had a full scale IQ of 59 before age 22. The ALJ’s

opinion leads us to conclude he did not correctly apply the presumption. The ALJ

decided that Siron’s intellectual disorder did not manifest before age 22 in part

because “there are no academic records in the file.” This was error. Under our

precedent, Siron had no obligation to present school records proving she had an

intellectual disorder before age 22. See id. at 1269 (reversing and remanding a

disability case where the ALJ failed to presume from evidence of mental

impairment after age 22 that the applicant had a mental impairment before age 22);

see also Rudolph v. Comm’r, Soc. Sec. Admin., 709 F. App’x 930, 932–33 (11th

Cir. 2017) (per curiam) (unpublished) (reversing and remanding where an ALJ

failed to apply the presumption).

      For these two reasons, we reverse the district court’s order affirming the ALJ

and remand to the district court with instructions to remand to the ALJ for further

proceedings not inconsistent with this opinion. On remand, the ALJ must presume

that Siron’s intellectual disorder manifested before age 22. The Commissioner

may present evidence to rebut this presumption. Hodges, 276 F.3d at 1269. The


                                          6
              Case: 18-11369     Date Filed: 12/07/2018   Page: 7 of 7


ALJ may not reject Siron’s full scale IQ of 59 based on Dr. Tozzo-Julian’s opinion

that Siron’s perceptual reasoning index is the better measure of Siron’s

intelligence. As this Court ruled in our earlier opinion, Dr. Tozzo-Julian’s opinion

on that point was “conclusory and unsupported by her own, more specific

findings.” Siron, 556 F. App’x at 799. The ALJ is free to rely on any other

evidence in the record when ruling on Siron’s application.

      REVERSED AND REMANDED.




                                         7